DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 15-17, each claim recites “the heat exchangers” [e.g., plural]. The claims are rendered indefinite such that it is not clear as to whether or not the intent of the claims is to establish one (or multiple) heat exchanger(s) [e.g., preceding the aforementioned claim limitation(s), each claim only establishes a single heat exchanger of a DEF tank].
Additionally, each claim recites “the flow of coolant”. There is insufficient antecedent basis for this limitation in the claims, and as such, it is not clear as to what (or which) particular flow(s) of coolant is/are being referenced [e.g., a flow of coolant has not been clearly established].
Lastly, each claim recites “the flow factor”. There is insufficient antecedent basis for this limitation in the claims [e.g., a flow factor has not been clearly established], and it is also not clear as to what exactly enables and/or causes the control valve to have the specific flow factor of greater than 1.5 [e.g., the mere presence of an inlet port, outlet port, and/or the other generic/commonplace parts of a valve do not implicitly nor inherently result in a valve that has a flow factor of greater than 1.5]; [e.g., the particular and/or defining feature(s) that enable and/or cause the control valve to have the aforementioned flow factor should be clearly articulated in the claims, since said feature(s) is/are required in order to facilitate a clear understanding of the claimed invention(s)].
Regarding claim 2, the claim recites “the actuation fluid”. There is insufficient antecedent basis for this limitation in the claim, and as such, it is not exactly clear as to what (or which) particular fluid(s) is/are being referenced [e.g., an actuation fluid has not been clearly established]; [e.g., a fluid actuated piston has been established, but an actuation fluid has not been clearly established].
Regarding claim 3, the claim recites “a flow factor”. The claim is rendered indefinite such that it is not exactly clear as to whether or not the intent of the claim is to provide for a second distinct flow factor concerning the valve, or if the aforementioned flow factor is intended to be in reference to (and/or further limiting to) the flow factor established per claim 1. Additionally, it is not clear as to what exactly enables and/or causes the control valve to have the specific flow factor of greater than 1.6 [e.g., the mere presence of an inlet port, outlet port, and/or the other generic/commonplace parts of a valve do not implicitly nor inherently result in a valve that has a flow factor of greater than 1.6]; [e.g., the particular and/or defining feature(s) that enable and/or cause the control valve to have the aforementioned flow factor should be clearly articulated in the claims, since said feature(s) is/are required in order to facilitate a clear understanding of the claimed invention(s)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 103 as being obvious over US 20100224804 (Sneh) in view of US 20120160934 (Ponnathpur).
Regarding claim 1, Sneh (Figure 1a) teaches a fluid actuated fluid control valve (100) [noting that coolant(s) is/are encompassed by fluid(s)] (see Fig. 1a in conjunction with abstract, lines 11-14) comprising:
a valve housing (102, 112);
an inlet port (104) defined within the valve housing, the inlet port configured for fluid communication with at least one fluid source and/or fluid system component(s) (see Fig. 1a in conjunction with abstract, lines 11-14) [e.g., the fluid(s) entering and moving through the valve must come from at least one fluid source and/or fluid system component];
an outlet port (106) defined within the valve housing, the outlet port configured for fluid communication with the at least one fluid source and/or fluid system component (see Fig. 1a in conjunction with abstract, lines 11-14) [e.g., the fluid(s) exiting the valve are fluidically connected to the at least one fluid source and/or configured to flow to another fluid system component];
see Fig. 1a);
a valve (118, 120); and
an actuator (124) configured to actuate the valve (see Fig. 1a in conjunction with paragraphs [0074]-[0075]), wherein the actuator comprises a fluid actuated piston (126); and
wherein the valve is normally closed and biased by a biasing element (128) to a valve closed condition in which the flow of fluid from the inlet port to the outlet port is prevented by the valve in the valve chamber (see Fig. 1a in conjunction with abstract, lines 1-5); and
wherein the valve is actuatable to a valve open condition in which the flow of fluid from the inlet port to the outlet port is permitted and the valve is withdrawn (at least partially) from the valve chamber (see Fig. 1a in conjunction with abstract, lines 1-5), and
wherein the valve may be characterized by an unspecified flow factor [e.g., flow capacity] (implicit).
Sneh fails to teach the claimed coolant and/or fluid system for which the control valve is to (or can) be applied, or in other words, Sneh fails to teach a coolant source and/or a heat exchanger of a DEF tank. Sneh also fails to expressly teach wherein the particular flow factor for the valve is greater than 1.5.
However, to the extent that Sneh discloses the claimed control valve [e.g., the main and/or defining feature of the claimed invention], and provides that said control valve is with respect to the field of fluid delivery and switching reactive and inert fluids see paragraph [0003] and/or abstract, last 7 lines).
Additionally, to the extent that Sneh still nonetheless fails to teach a fluid delivery system comprising at least one coolant control valve corresponding to an integrated coolant system/source and heat exchanger of a DEF tank [e.g., for the sake of argument that such a system is not well-known and/or commonplace in the art], Ponnathpur (Figure 1) teaches an analogous fluid delivery system (100) comprising at least one coolant control valve (134) corresponding to an integrated coolant system/source and heat exchanger/heater of a DEF tank (122) (see Fig. 1 in conjunction with paragraph [0025]).
As such, neither the claimed fluid delivery system nor the claimed fluid control valve are new, and in consideration that Sneh and Ponnathpur are each relevant to at least the same general field(s) of endeavor concerning fluid delivery systems, valves associated with fluid delivery systems, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly utilizing the fluid control valve per Sneh in other mechanical and/or fluid delivery applications, such as those that include at least one coolant control valve corresponding to an integrated coolant system/source and heat exchanger of a DEF tank.
e.g., flow capacity] for the valve is greater than 1.5, one of ordinary skill in the art readily understands that the flow factor for a given fluid control valve is going to be designed/chosen/set as a function of the particular application/system via which the fluid control valve is to be applied, and as such, it would merely involve routine skill in the art to design/chose/set a flow factor for a fluid control valve that exceeds (or is less than) 1.5 [e.g., determining the flow factor (or flow capacity) for a fluid control valve is an incredibly routine and/or commonplace consideration that goes into designing a fluid delivery system, and does not involve the exercise of inventive skill (since said consideration is just a function of the particular fluid delivery system)].
Regarding claim 2, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 1a) further teaches wherein the actuation fluid is pneumatic pressure (see title and/or abstract, lines 1-5).
Regarding claim 3, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh fails to expressly teach wherein the particular flow factor for the valve is greater than 1.6.
However, while Sneh fails to expressly teach wherein the particular flow factor [e.g., flow capacity] for the valve is greater than 1.6, one of ordinary skill in the art readily understands that the flow factor for a given fluid control valve is going to be designed/chosen/set as a function of the particular application/system via which the fluid control valve is to be applied, and as such, it would merely involve routine skill in the art to design/chose/set a flow factor for a fluid control valve that exceeds (or is less than) 1.6 [e.g., determining the flow factor (or flow capacity) for a fluid control valve is an incredibly routine and/or commonplace consideration that goes into designing a fluid delivery system, and does not involve the exercise of inventive skill (since said consideration is just a function of the particular fluid delivery system)]. Also refer to discussion per claim 1.
Regarding claim 4, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 1a) further teaches wherein the biasing element is a coil spring (see Fig. 1a in conjunction with paragraphs [0074]-[0075]).
Regarding claim 5, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh fails to teach wherein the valve housing is formed from a single piece.
However, it merely involves routine skill in the art to form in one piece an article which has formerly been formed in two pieces and put together. See MPEP 2144.04 (V-B).
Regarding claim 6, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 1a) further teaches wherein the valve housing is closed by a lid (112, 111, and/or the portion(s) of the fluid control valve 100 that enclose the elements of the actuator 124) (see Fig. 1a).
Regarding claim 7, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 1a) further teaches wherein the valve housing is closed by a lid (112, 111, and/or the portion(s) of the fluid control valve 100 that enclose the elements of the actuator 124) and the lid comprises a vent tube (130) (see Fig. 1a in conjunction with paragraph [0083]).
Regarding claim 8, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 1a) further teaches wherein the valve housing comprises a vent tube (116) (see Fig. 1a in conjunction with paragraph [0083]).
Regarding claim 9, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 1a) further teaches wherein the valve housing comprises a vent tube (116), wherein the vent tube is provided between the inlet port and a pressurized fluid pilot port (130) (see Fig. 1a in conjunction with paragraph [0083]).
Regarding claim 10, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 8) further teaches (at least implicitly) wherein the inlet port can be configured with a bore size that is different to a bore size of the outlet port (see Fig. 8 in conjunction with paragraph [0098]) [e.g., the embodiment per Fig. 8 illustrates a corresponding fluid control valve 600 having an inlet port 604 and an outlet port 602, and one can readily observe that the outlet port 602 widens such that a bore diameter of the outlet port 602 exceeds that of the inlet port 604].
Regarding claims 15-17, the independent claims 15-17 are commensurate with claim 1, and such that the prior art teachings and rationale(s) as discussed above with regard to the independent claim 1 similarly apply to the subject matter of claims 15-17 (refer to discussion regarding claim 1).
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over US 20100224804 (Sneh) in view of US 20120160934 (Ponnathpur) in further view of US 7343882 (Pipkorn).
Regarding claim 11, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh fails to expressly teach wherein the inlet port has a bore size that is larger than a bore size of the outlet port.
However, Pipkorn (Figures 2-4) teaches an analogous fluid control valve (10) (see title, abstract), and wherein the inlet port (14) is provided with a bore size that is larger than a bore size of the outlet port (16) (see Fig. 2-4 in conjunction with column 3, lines 27-30).
As such, in consideration that Sneh and Pipkorn are each concerned with at least the same general field(s) of endeavor concerning fluid control valves, fluid delivery systems, etc., there would be no unexpected result(s)/effect(s) yielded via having the inlet port configured with a larger bore size than that of the outlet port. Similarly, it would merely involve routine skill in the art to accordingly adapt the fluid control valve per Sneh such that the inlet port bore size is larger than the outlet port bore size, since the particular bore size is merely a function of the particular application via which the fluid control valve is to be applied [e.g., an application that calls for the inlet port bore size to be larger than that of the outlet port bore size, such as that of Pipkorn]; [e.g., also noting that if the aforementioned difference in the respective bore diameters is to be regarded as the feature(s) that enable(s) a flow factor of greater than 1.5, then that said difference would also be obvious in further view of the teachings per Pipkorn].
Claims 12-14 are rejected under 35 U.S.C. 103 as being obvious over US 20100224804 (Sneh) in view of US 20120160934 (Ponnathpur) in further view of US 4478249 (Fleischmann).
Regarding claims 12-14, Sneh in view of Ponnathpur teaches the invention as claimed and as discussed above. Sneh (Figure 1a) further teaches wherein the valve housing is closed by a lid (112, 111, and/or the portion(s) of the fluid control valve 100 that enclose the elements of the actuator 124) (see Fig. 1a).
Sneh fails to teach wherein the valve housing is made of plastic, wherein the lid is made of plastic, and/or wherein the actuator/piston is made of plastic.
However, Fleischmann (Figures 1-2A) teaches an analogous fluid control valve (see title, abstract), and wherein it is well-known and/or commonplace in the relevant art(s) concerning fluid control valves, fluid delivery systems, etc., to utilize plastic for each of the housing (46), lid/cap (119), and actuator (84) portions of the fluid control valve (see Fig. 1-2A in conjunction with column 4, lines 48-50, column 6, lines 39-40 and column 8, lines 9-12) [e.g., further noting that snap caps are well-known for being made from plastic].
As such, the provision of utilizing plastic for the aforementioned parts of the fluid control valve would merely involve routine skill in the art, and similarly, said provision would not yield any unexpected result(s)/effect(s) [e.g., one of ordinary skill concerned with one or more of the relevant art(s) discussed above would have considered and/or recognized the use of plastic as a routine design consideration].
Additionally, Fleischmann discloses that via utilizing plastic for the various parts of the fluid control valve, said parts can be molded easily and produced inexpensively (see column 8, lines 9-12), and as such, one of ordinary skill in the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747